IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31127
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS ALBERTO CASTILLO-OCON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 00-CR-88-ALL-J
                       --------------------
                           June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos Alberto Castillo-Ocon (“Castillo”) appeals the 46-

month sentence imposed following his plea of guilty to a charge

of being found in the United States after deportation, in

violation of 8 U.S.C. § 1326.   He contends that the felony

conviction that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

charged in the indictment.   Castillo additionally argues that the

two-year period of supervised release he received is illegal

under 18 U.S.C. § 3583(b)(3).   He acknowledges that his arguments

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-31127
                               -2-

are foreclosed by the Supreme Court’s decision in Almendarez-

Torres v. United States, 523 U.S. 224 (1998), but he seeks to

preserve the issue for Supreme Court review in light of the

decision in Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,

120 S. Ct. at 2362; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).

Castillo’s arguments are foreclosed.   The judgment of the

district court is AFFIRMED.